DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 09/30/2015, 03/04/2016, and 07/25/2016. Applicant only filed a certified copy of foreign priority application of the KR10-2015-0137690 application but not of the KR10-2016-0026325 and KR2016-0093986 applications as required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, 17, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaka et al. (JP-2012214348-A; machine translation was relied on for the purpose of citation). 
With regards to claims 1-8 and 13-15, Tominaka teaches a method of making a photocatalyst where rutile TiO2 is mixed with calcium hydride (CaH2) or mixed with MgH2. ¶0013. The size of the TiO2 is 10-30 nm and the mixing takes place under argon atmosphere. ¶0020. The sample was heat treated at 350 °C and then acid treated using NH4CL. ¶0020. The surface of the catalyst can be hollow in that it can be mesoporous. ¶0035. The catalyst has the same form as before the reduction. ¶0034.
Tominaka differs from the claimed invention in that the molar ratio of CaH2 to TiO2 is 4, whereas the claim requires the molar ratio to be from 0.1 to 1. However, this 
A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05.II.B.
In this case, Tominaka teaches that “CaH2 is a solid reducing agent, a reagent that has been used to perform topotactic oxygen deintercalation from complex transition metal oxides.” ¶0020. In other words, the structural change to a crystalline solid of the metal oxide is caused by the reducing agent. As such, Tominaka recognizes CaH2 as a variable that effects an intended result in the context of Tominaka’s invention. Accordingly, it would have been obvious to one of ordinary skill in the art to determine the optimum or workable range CaH2. This is further supported by the fact that Tominaka states an additional step of removing excess CaH2 found after the reduction process using methanol solution of NH4Cl. ¶0020. Thus, it would have been obvious to one of ordinary skill in the art to reduce the amount of excess CaH2 used in the first to eliminate the need of the removal of CaH2 step, thus simplifying the process. 
 With regards to claims 17 and 25, since Tominaka teaches the same claimed catalyst, one of ordinary skill in the art would have expected the catalyst to possess the same properties as the claimed invention. 
Claims 1-9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Froes et al. (US 6,152,982). 
With regards to claims 1-8, Froes teaches a process for producing a metal powder, comprising mechanically inducing a reduction reaction between titanium oxide 
Froes differs from the claimed invention in that the molar ratio of CaH2 to TiO2 is 2, whereas the claim requires the molar ratio to be from 0.1 to 1. However, this limitation is rendered obvious over the teachings of Froes because Froes recognizes that the metal hydride is a result-effective variable. See, e.g., Col 4, lines 60-67.  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05.II.B.
In this case, Froes teaches that metal hydrides are “used effectively as [] reducing agent[s].” Col 4, lines 60-67. As can be seen in equations (3) and (4), it is shown that the reducing agent is the main mechanism through which the metal oxide is transformed. Thus, Froes recognizes the reducing agent as a variable that effects an intended result in the context of Froes’ invention. Accordingly, it would have been obvious to one of ordinary skill in the art to determine the optimum or workable range CaH2. 
With regards to claim 9, the teachings of Froes are as set forth in claim 6. Froes teaches that the metal oxide is CaH2 but can be MgH2 and that the molar ratio between CaH2 and Titania is 2:1. Claim 2, Cols 3-4. As such, it would have been obvious to one of ordinary skill in the art to use MgH2 with Titania at a molar ratio of 2:1 since Froes recognized CaH2 and MgH2 as functionally equivalent. Substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).
s 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gusev (Synthesis of Ti4O7 Magneli phase using mechanical activation) evident by Zhang et al. (Reaction Kinetics and Microstructural Evolution during the Heating of High Energy Ball Milled Al-TiO2 and Al-V2O5 Composite Powders); Or, in the alternative over Zhang evident by Gusev. 
With regards to claims 21-23, Gusev teaches a process of reduction by heating of a mechanically activated mixture of Ti + TiO2 in hydrogen wherein the molar ratio is 1:1. See Experimental Section. The mixture is annealed at 800 °C. Fig 3(b). Gusev differs from the claimed invention in that the metal used is Ti not Mg. 
Gusev cites to Zhang1 et al. and teaches that Gusev’s “method is increasingly widely used for obtaining composite materials based on oxides and metals.” It is noted that Zhang teaches a method of reduction whereby TiO2 and Al are mixed together at a molar ratio of 1.3 of Al to Ti. See Experimental Procedure. While Zhang teaches argon as the atmosphere for the reaction (id.), Gusev recognizes Argon and hydrogen as functional equivalence for this reaction. See Gusev at Experimental Section. Thus, substituting one for the other is obvious. See MPEP 2144.06.II.
Claims 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nersisyan et al. (Titanium powder prepared by a rapid exothermic reaction)
With regards to claims 21 and 24, Nersisyan teaches mixing TiO2 and Mg and subjecting the mixture to a heat under argon atmosphere at a temperature of 850-900 
Nersisyan differs from the claimed invention in that the atmosphere is argon and not hydrogen. 
It’s been held that the substitution or combination of equivalents requires no express motivation (see MPEP 2144.06 (I-II). Here, the teachings of Gusev are as set forth in claim 1. Gusev teaches that the atmosphere of the reduction reaction is Argon and hydrogen, thus recognizing the two gases as functional equivalence for the reduction of TiO2. Experimental Section. Thus, substituting one for the other or combining both gases is obvious. See MPEP 2144.06 (I-II).
With regards to claim 23, the teachings of Nersisyan are as set forth in claim 21. Nersisyan teaches that when α is less than 2 (i.e., 1) the temperature used is 800 °C. See Fig 3 and section 3.1.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaka et al. (JP-2012214348-A) in view of Gordon et al. (Nonaqueous Synthesis of TiO2 Nanocrystals Using TiF4 to Engineer Morphology, Oxygen Vacancy Concentration, and Photocatalytic Activity).
With regards to claims 10 and 12, the teachings of Tominaka are as set forth in claim 6. Tominaka is silent with regards to the claimed Pt. 
Gordon teaches a process of making TiO2 photocatalyst loaded with Platinum. p.6753. The TiO2 is suspended with sonication in methanol and K2PtCl2. p.6753. After that, the loaded TiO2 is reduced using fraction of UV photons (i.e., irradiated) to obtain a final loading of Pt of 1 wt. %. p.6753, 57.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 12/15/2020, with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as shown above. The rejection under Nersisyan et al. (Direct magnesiothermic reduction of titanium dioxide to titanium powder through combustion synthesis) has been withdrawn. The rejection under Nersisyan et al. (Titanium powder prepared by a rapid exothermic reaction) has been added. 
Since Applicant’s arguments were in response to the 102 rejections, and since these arguments are now withdrawn, Applicant arguments are moot. 
With regards to Applicant’s arguments in relation to the 103 rejection of claim 9 over Tominaka in view of Gordon, and of claims 10 and 12 over Froes (see Remarks at p10), these arguments are not found persuasive. 
Applicant’s sole argument about both references is that they do not teach the limitations of claim. This argument is unpersuasive for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang, De Liang, et al. “Reaction Kinetics and Microstructural Evolution during the Heating of High Energy Ball Milled Al-TiO2 and Al-V2O5 Composite Powders.” Journal of Metastable and Nanocrystalline Materials, vol. 13, Trans Tech Publications, Ltd., Jan. 2002, pp. 287–292. A copy of this document is attached to this Office Action.